DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4 and 14 have been amended.
Claims 1, 4 and 14 as presented March 14, 2022 are currently pending and considered below.

Claim Objections
Claim 1 is objected to because of the following informalities: “wherein patient healthcare blockchain management server” should read “wherein [a] patient healthcare blockchain management server”. Appropriate correction is required. For the purposes of compact persecution, claim 1 will be interpreted as reading “wherein a patient healthcare blockchain management server”. 
Claim 1 is objected to because of the following informalities: “the patient's blockchain-based longitudinal health records” should read “the patient's blockchain-based longitudinal health record”. Appropriate correction is required. For the purposes of compact persecution, claim 1 will be interpreted as reading “the patient's blockchain-based longitudinal health record”. 
Claim 4 is objected to because of the following informalities: “comprises a set of patient identifiers via the patient mobile device” should read “comprises a set of patient identifiers [received] via the patient mobile device”. Appropriate correction is required. For the purposes of compact persecution, claim 1 will be interpreted as reading “comprises a set of patient identifiers received via the patient mobile device”. 


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 4 and 14 recite a method for implementing a patient identification application to access a patient’s information in a blockchain system. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A computerized method for implementing a patient identification application to access a patient’s information in a blockchain system comprising:
providing a patient identification application, wherein the patient identification application is provided and implemented in a patient-side computing system and health-care side computing system;
securely storing a patient's identification information in a blockchain system, wherein patient healthcare blockchain management server provides and manages a patient-side healthcare blockchain management application to provide information to the consumers directly, securely and transparently using distributed decentralized applications on their mobile devices; 
securely storing a patient's medical history in the a blockchain system as a set of timestamped blocks of information; and 
with a health-care side computing system, obtaining the patient's identification information of the patient from the blockchain system, 
wherein the patient-side computing system comprises a patient mobile device, wherein the patient's identification information in the blockchain system comprises a patient longitudinal health record, 
using an artificial intelligence (Al) functionality to continuously monitor the patient's identification information and the patient's medical history, wherein the Al functionality utilizes a deep learning machine learning method; and 
with the Al functionality, generating a medical advice media to the patient based on the patient's identification information and the patient's medical history, 
implementing an automated chat bot to interact with the patient, wherein the automated bot interacts with the patient's information and with patient's medical history in the blockchain system via the patient-side healthcare blockchain management application, 
wherein the Al functionality continuously monitors access the patient's information and with patient's medical history stored in the blockchain system, wherein the Al functionality determines a set of drug interactions from the patient's information and with patient's medical history stored in the blockchain,
generating a longitudinal health record from the patient's information and with patient's medical history;
storing the longitudinal health record in the blockchain; 
providing access to the longitudinal health record of the patient to a specified healthcare entity to access; 
implementing a tokenization of the patient's information;
monitoring a patient's mental state with the Al functionality; and 
with the Al functionality, reviewing the patient's blockchain-based longitudinal health records for signs of the patient's mental state, and wherein based on the patient's mental state, the Al functionality generates a proposed patient mental state and communicates via the automated chatbot a meditation routine and an exercise management routine of the patient.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the computing systems, consisting of a patient-side and a health-care side, and the blockchain system, the claim recites steps of providing a patient identification application, securely storing patient identification and a patient medical history, providing information to consumers, obtaining patient identification information, continuously monitoring the patient’s information and access to it, generating medical advice, interacting with the patient and the patient’s information, determining drug interactions, generating, storing and providing access to a longitudinal health record, implementing tokenization, monitoring a patient’s mental state, generate a proposed mental state and communicate meditation and exercises routines to the patient. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. for implementing a patient identification application to access patient information in a blockchain system). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1 recites at least one abstract idea.
Similarly, dependent claims 4 and 14 further narrow the abstract idea described in the independent claims. Claim 4 further describes the patient identification information. Claim 14 further describes the patient’s mental state. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1, 4 and 14 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A computerized method for implementing a patient identification application to access a patient’s information in a blockchain system comprising:
providing a patient identification application, wherein the patient identification application is provided and implemented in a patient-side computing system and health-care side computing system;
securely storing a patient's identification information in a blockchain system, wherein patient healthcare blockchain management server provides and manages a patient-side healthcare blockchain management application to provide information to the consumers directly, securely and transparently using distributed decentralized applications on their mobile devices; 
securely storing a patient's medical history in the a blockchain system as a set of timestamped blocks of information; and 
with a health-care side computing system, obtaining the patient's identification information of the patient from the blockchain system, 
wherein the patient-side computing system comprises a patient mobile device, wherein the patient's identification information in the blockchain system comprises a patient longitudinal health record, 
using an artificial intelligence (Al) functionality to continuously monitor the patient's identification information and the patient's medical history, wherein the Al functionality utilizes a deep learning machine learning method; and 
with the Al functionality, generating a medical advice media to the patient based on the patient's identification information and the patient's medical history, 
implementing an automated chat bot to interact with the patient, wherein the automated bot interacts with the patient's information and with patient's medical history in the blockchain system via the patient-side healthcare blockchain management application, 
wherein the Al functionality continuously monitors access the patient's information and with patient's medical history stored in the blockchain system, wherein the Al functionality determines a set of drug interactions from the patient's information and with patient's medical history stored in the blockchain,
generating a longitudinal health record from the patient's information and with patient's medical history;
storing the longitudinal health record in the blockchain;
providing access to the longitudinal health record of the patient to a specified healthcare entity to access; 
implementing a tokenization of the patient's information;
monitoring a patient's mental state with the Al functionality; and
with the Al functionality, reviewing the patient's blockchain-based longitudinal health records for signs of the patient's mental state, and wherein based on the patient's mental state, the Al functionality generates a proposed patient mental state and communicates via the automated chatbot a meditation routine and an exercise management routine of the patient.
The claim recites the additional elements of computing systems, consisting of a patient-side and a health-care side, blockchain system, distributed decentralized applications, mobile device, AI functionality, deep learning machine learning method, and automated chat bot that implement the identified abstract idea. The computing systems are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the computing systems, the specification states in para. [0047]: Figure 2 depicts an exemplary computing system 200 that can be configured to perform any one of the processes provided herein. In this context, computing system 200 may 12 include, for example, a processor, memory, storage, and 1/0 devices (e.g., monitor, keyboard, disk drive, Internet connection, etc.). However, computing system 200 may include circuitry or other specialized hardware for carrying out some or all aspects of the processes. In some operational settings, computing system 200 may be configured as a system that includes one or more units, each of which is configured to carry out some aspects of the processes either in software, hardware, or some combination thereof. The blockchain system, distributed decentralized applications, mobile device, AI functionality, deep learning machine learning method, and automated chat bot are recited at a high-level of generality such that they generally link  the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application
The dependent claims 4 and 14 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 4 merely defines the patient mobile device. The mobile device generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not integrate a judicial exception into a practical application.
 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1, 4 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims recite the additional elements of computing systems, consisting of a patient-side and a health-care side, blockchain system, distributed decentralized applications, mobile device, AI functionality, deep learning machine learning method, and an automated chat bot.  Using the processors to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). The blockchain system, distributed decentralized applications, mobile device, AI functionality, deep learning machine learning method, and automated chat bot generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception. 
The dependent claims 4 and 14 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above Claim 4 merely defines the patient mobile device. The mobile device generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not amount to significantly more than the judicial exception.
Therefore, claims 1, 4 and 14 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 1, 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a health-care side computing system” on line 1 of pg. 3. It is unclear whether Applicant has introduced “a health-care side computing system” as a new claim element, or if the Applicant intended to refer to the same health-care side computing system recited earlier in claim 1. As best understood by the Examiner, the recitation of “a health-care side computing system” will be treated as “the health-care side computing system” for the purposes of compact prosecution.
Claim 1 recites “a patient longitudinal health record” on line 5 of pg. 3 and “a longitudinal health record” on line 1 of pg. 4. It is unclear whether Applicant has introduced “a longitudinal health record” as a new claim element, or if the Applicant intended to refer to the same patient longitudinal health record recited earlier in claim 1. As best understood by the Examiner, the recitation of “a longitudinal health record” will be treated as “the longitudinal health record” for the purposes of compact prosecution.
Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Curbera (US 2018/0082024) in further view of Gulati (US 2019/0108898 A1), Krishnamurthy (US 2018/0330806 A1), Nakamura (US 2019/0156947 A1), Raduchel (US 2017/0161439 A1), Maliani (US Patent No. 10,885,170 B1) and Clark (US 2019/0189259 A1).  
Regarding claim 1, Curbera teaches: A computerized method for implementing a patient identification application to access a patient’s information in a blockchain system comprising:
providing a patient identification application, wherein the patient identification application is provided and implemented in a patient-side computing system and health-care side computing system; (a patient consent and information management system (CIMS) provides patient access for consent and management functions on a personal device and a health provider’s computing system for accepting patient data [0094], [0085])
[…] patient identification information in a blockchain system; (CIMS implements blockchain technology and maintains a master list of all known sources and locations of patient data/information [0090], [0094]; patient data includes any demographic information and personal information such as patient and health information [0039])
wherein patient healthcare blockchain management server provides and manages a patient-side healthcare blockchain management application to provide information to the consumers directly, securely and transparently using distributed decentralized applications on their mobile devices; (client applications allows participants such as a patient to engage in secure consent and record exchanges from their mobile device and systems used to provide medical treatment and other healthcare services [0089], [0094]; blockchain technology provides transparency across the network [0090]; CIMS system is distributed across plurality of computing devices, such as other servers and client devices [0086])
[…] a patient’s medical history in a blockchain system […] (CIMS implements blockchain technology and maintains a master list of all known sources and locations of patient data/information [0090], [0094]; patient data includes information from monitoring devices and patient medical information from medical professionals and medical facilities when examining, diagnosing or treating the patient [0039])
with a health-care side computing system, obtaining the patient’s identification information of the patient from the blockchain system (when the patient grants consent for release of their medical information to a health provider, CIMS learns the location of the patient’s information to release it to the health provider’s computing system [0094]; the CIMS manages sharing of patient data to a provider by granting consent of an access request [0090]-[0091], [0015]; patient data includes any demographic information and personal information such as patient and health information [0039])
wherein the patient-side computing system comprises a patient mobile device, wherein the patient's identification information in the blockchain system comprises a patient […] health record, (the patient utilizes the client side application with the patient’s EMR on their mobile device [0112] ; CIMS manages consent and release of patient medical records using blockchain technology [0085], [0090])
 […] interact with patient information and with patient's medical history in the blockchain system via the patient-side healthcare blockchain management application, (patient accesses an index of all sources and location of patient data within the CMIS on a personal device of the patient [0094]; CIMS manages consent and release of patient medical records using blockchain technology [0085], [0090])
[…] continuously monitors access the patient's information and with patient's medical history stored in the blockchain system, (the CIMS builds an index which is continuously updated with the recording of the patient’s consent to grant access of their information and the patient’s release transactions [0048], [0114]; CIMS manages consent and release of patient medical records using blockchain technology [0085], [0090])
wherein based on the patient's mental state, the Al functionality generates a proposed patient mental state and communicates via the automated chatbot a meditation routine and an exercise management routine of the patient.
Curbera does not teach:
securely storing a patient’s identification information in a blockchain system
securely storing a patient’s medical history in the blockchain system as a set of timestamped blocks of information
using an artificial intelligence (Al) functionality to continuously monitor the patient's identification information and the patient's medical history, wherein the Al functionality […]
with the Al functionality, generating a medical advice media to the patient based on the patient's identification information and the patient's medical history, 
wherein the Al functionality […] monitors patient information
storing […] patient information in the block chain
with the Al functionality, reviewing the patient's blockchain- based […] health record(s)
However, Gulati in the analogous art teaches:
securely storing a patient’s identification information in a blockchain system (secure storage of patient information and demographics, patient identity, age, sex, and date of birth in the blockchain system [0029, [0027], [0019])
securely storing a patient’s medical history in the blockchain system as a set of timestamped blocks of information  (secure storage of patient information including current and past medications, active and inactive medical conditions, results of diagnostic tests, etc. in the blockchain system as blocks containing a timestamp [0029, [0027], [0019])
using an artificial intelligence (Al) functionality to […] monitor the patient's identification information and the patient's medical history, wherein the Al functionality […] (patient data including demographics, laboratory results, current and past medications, active and inactive medical conditions, results of diagnostic tests, etc. are analyzed using AI technologies [0009], [0027], Fig. 2])
with the Al functionality, generating a medical advice media to the patient based on the patient's identification information and the patient's medical history, (patient data including demographics, laboratory results, current and past medications, active and inactive medical conditions, results of diagnostic tests, etc. are analyzed using AI technologies to provide clinical recommendations to the patient [0009], [0040], [0027], Figs. 2-3)
wherein the Al functionality […] monitors patient information (patient data including demographics, laboratory results, current and past medications, active and inactive medical conditions, results of diagnostic tests, etc. are analyzed using AI technologies [0009], [0027], Fig. 2])
storing […] patient information in the block chain (secure storage of patient information including demographics, current and past medications, active and inactive medical conditions, results of diagnostic tests, etc. in the blockchain system [0029, [0027], [0019])
with the Al functionality, reviewing the patient's blockchain- based […] health record(s) […] (patient data including demographics, laboratory results, current and past medications, active and inactive medical conditions, results of diagnostic tests, etc. are analyzed using AI technologies [0009], [0027], Fig. 2; storage and retrieval of the patient’s EHR in the blockchain [0029])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera to include the secure storing of patient identification information and a patient medical history as timestamped blocks, using AI functionality to monitor the patient’s information and generate medical advice as taught by Gulati. This ensures that patient data is stored and handled in a way that complies with HIPAA regulations (Gulati [0026]). Additionally, storage as timestamped blocks in the blockchain ledger facilitates storage and retrieval of patient records (Gulati [0029]). The incorporation of AI technologies allows for real time clinical decision support and improved patient and provider communications (Gulati [0007], [0009]).
Curbera and Gulati do not teach:
a patient longitudinal health record
generating a longitudinal health record from the patient information and with patient’s medical history; and
a patient longitudinal health record
providing access to the longitudinal health record for the patient to a specified healthcare entity to access
a patient longitudinal health record
However, Krishnamurthy in the analogous art teaches:
a patient longitudinal health record (a longitudinal patient health record [0030])
generating a longitudinal health record from the patient information and with patient’s medical history; and (after the patient is identified as a user, a health record of the identified patient, comprising the patient’s medical records, is uploaded to create a longitudinal patient health record [0006], [0043])
a patient longitudinal health record (a longitudinal patient health record [0030])
providing access to the longitudinal health record for the patient to a specified healthcare entity to access (Digital Nerve Center (DiNC) system communicates and shares data amongst networked healthcare entities, and builds a single source of patient data in a longitudinal health record for a medical practitioner to access [0007], [0031]-[0032]; after the patient is identified as a user in the DiNC system, a health record of the identified patient, comprising the patient’s medical records, is uploaded to create a longitudinal patient health record [0006], [0043])
a patient longitudinal health record (a longitudinal patient health record [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera and Gulati to include generating and providing access to a patient longitudinal health record as taught by Krishnamurthy. The longitudinal patient health record provides a consolidated and central source of the patient’s health record, which also assists medical practitioners when evaluating patients (Krishnamurthy [0030]-[0031]). By providing access of the longitudinal health record to a healthcare entity, a medical practitioner is provided a more meaningful visual representation of the patient’s data (Krishnamurthy [0031]). 
Curbera, Gulati and Krishnamurthy do not teach:
continuous monitoring of the patient information
However, Nakamura in the analogous art teaches:
continuous monitoring of the patient information (an automated system continuously monitors clinical systems for new patient data and uses AI models to process the data [0013])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera, Gulati and Krishnamurthy to include continuous monitoring of patient information as taught by Nakamura. This allows the system to provide real-time predictions and recommendations to the patient regarding their health (Nakamura [0013]). 
Curbera, Gulati, Krishnamurthy and Nakamura do not teach:
AI utilizes a deep learning machine learning method;
implementing an automated chat bot to interact with the patient, wherein the automated bot interacts with the patient information 
wherein the Al functionality determines a set of drug interactions from the patient's information and with patient's medical history stored in the blockchain,
communicating via the automated chatbot
However, Raduchel in the analogous art teaches:
AI utilizes a deep learning machine learning method; (AI related technologies such as deep learning [0248])
implementing an automated chat bot to interact with the patient, wherein the automated bot interacts with the patient information (chat bot automates communication with a patient and asks about the patient’s recent appointment with the specialist and if the patient has taken their medication [0323])
wherein the Al functionality determines a set of drug interactions from the patient's information and with patient's medical history stored in the blockchain, (an algorithm determines if the user is at risk for any potentially harmful drug interactions by calculating a probability that indicates the severity of the drug interaction [0274]; AI technologies can be used for analyzing user profiles and for calculating scores, priority and outcome probability [0248]; a blockchain system is used for receiving and validating the transaction data for the patient’s electronic medical record and accessing the user/patient’s electronic medical record [0011], [0031])
communicating via the automated chatbot (chat bot automates communication with a patient and asks about the patient’s recent appointment with the specialist and if the patient has taken their medication [0323])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera, Gulati, Krishnamurthy and Nakamura to include deep learning, an automated chat bot to interact with the patient and the patient’s information and determining drug interactions from the patient’s information using AI as taught by Raduchel. Utilizing deep learning provides insights into the patient’s medical condition and recommendations (Raduchel [0248]). The chat bot provides a way for a healthcare provider to have more frequent contact with the patient without incurring significant costs (Raduchel [0323]). Determining drug interactions using AI functionality may identify potential harmful drug interactions that may me missed (Raduchel [0274]).
Curbera, Gulati, Krishnamurthy, Nakamura and Raduchel do not teach:
implementing a tokenization of the patient’s information
However, Maliani in the analogous art teaches:
implementing a tokenization of the patient’s information (generating a group of tokens associated with the recorded patient information, col. 14 lines 1-14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera, Gulati, Krishnamurthy, Nakamura and Raduchel to include implementing a tokenization of the patient information as taught by Maliani. The utilization of tokens provides a way for patient information to be anonymized such that only the information that is authorized to be accessed is provided (Maliani, col. 14 lines 12-24). 
Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel and Maliani do not teach:
monitoring a patient's mental state with the Al functionality
for signs of the patient's mental state
wherein based on the patient's mental state, the Al functionality generates a proposed patient mental state and communicates […] a meditation routine and an exercise management routine for the patient
However, Clark in the analogous art teaches:
monitoring a patient's mental state with the Al functionality (managing patient experience factors including anxiety, depression and other factors that may impact patient mental health using AI techniques [0025], [0030])
for signs of the patient's mental state (data related to patient experience factors including anxiety, depression and other factors that may impact patient mental health is captured using a variety of techniques and devices [0030]-[0031]; the data can be analyzed using AI to determine a current level of the patient experience factor [0034])
wherein based on the patient's mental state, the Al functionality generates a proposed patient mental state and communicates […] a meditation routine and an exercise management routine for the patient (therapy options for patient experience factors including anxiety, depression and other factors that may impact patient mental health are provided to a patient using AI techniques [0025], [0030]; patient data is analyzed using AI to determine a current level of the patient experience factor, and a customized therapy is generated for the patient which may include meditation, Yoga, Tai Chi, training exercises and exercise programs [0034], [0037], [0039], [0387]-[0388])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel and Maliani to include monitoring and proposing a patient’s mental state with the AI functionality and communicating a mediation and exercise routine as taught by Clark. Monitoring and proposing a patient’s mental state allows patients to be provided customized, drug-alternative therapies (Clark [0003]-[0004], [0025]-[0026]). By providing a mediation and exercise routine options for patients, unnecessary medication use and potential abuse can be avoided (Clark [0003]-[0004]).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel, Maliani and Clark in further view of Witchey (US 2015/0332283 A1).  
Regarding claim 4, Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel, Maliani and Clark teach the method of claim 1 as described above. 
Curbera further teaches:
wherein the patient’s identification information comprises an identifier […] (participants such as patients and doctors in the CIMS must provide credentials through an authentication mechanism in order to interact with the system; biometrics may be used for authentication [0092])
Curbera does not teach:
a set of patient identifiers via the patient mobile device, a caretaker’s identifiers, an iris scan identifier of the patient, a voice authentication of the patient, and a password/usernames combination of the of the patient or the caretaker
However, Maliani in the analogous art teaches:
a set of patient identifiers via the patient mobile device, […], an iris scan identifier of the patient, a voice authentication of the patient, and a password/usernames combination of the of the patient or the caretaker (user credentials can consists of a username, password, biometric data such as a voice recognition, iris data, retina data, facial recognition and so forth, and are encrypted and recorded in the blockchain network, col. 12 lines 25-31, col. 11 lines 38-40; the system consists of a computing device of the user such as a smart phone with image capturing and audio features used to access patient information, col. 7 lines 8-16, col. 8 lines 21-43, col. 14 lines 37-42)
Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel, Maliani and Clark do not teach:
a caretaker’s identifiers
However, Witchey in the analogous art teaches:
a caretaker’s identifiers (healthcare tokens can include a caregiver identifier [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel, Maliani and Clark to include a caretaker’s identifiers as taught by Witchey. It is particularly beneficial for a caregiver to have access to a patient’s health information in situations where the patient is dependent on a caregiver for managing their healthcare needs. 
Regarding claim 14, Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel, Maliani, Clark and Witchey teach the method of claim 4 as described above.
Curbera does not teach:
wherein the patient's mental state comprises depression and anxiety
However, Clark in the analogous art teaches:
wherein the patient's mental state comprises depression and anxiety (managing patient experience factors including anxiety, depression and other factors that may impact patient mental health using AI techniques [0025], [0030])

Response to Arguments
Claims 2-3, 5-13 and 15 have been cancelled, rendering the rejections of those claims moot.
Regarding the objections to Claims 1 and 4, the Applicant has amended the claims to overcome the bases of objection.
Regarding the rejection under 35 U.S.C. § 112(b) of Claim 1, Applicant’s amendments to the claims have not overcome the basis of rejection. Please see the rejection above with additional explanation. 
Regarding the rejection under 35 U.S.C. § 103 of Claim 1, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues: It is noted that with the present amendments, the Office's rejection would include seven prior art references to maintain the rejection. MPEP § 2142 states that "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art" {emphasis added). "'Any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper111 {MPEP § 2145(X)(A), quoting In re McLaughlin, 443F.2d 1392, 1395 {CCPA 1971), {emphasis added). The combination three and four prior art references is indicative of undue hindsight with respect to the present independent claims as amended should the reasons for the previous rejects be maintained.
The Examiner respectfully disagrees. The Applicant has not provided any evidence that the references do not teach what is claimed or that the combination of references is improper. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626